 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1

--------------------------------------------------------------------------------

 
STANDSTILL AGREEMENT
 
This Standstill Agreement (this “Agreement”), dated as of October 14, 2010, is
by and between Schiff Nutrition International, Inc., a Delaware corporation (the
“Company”) and TPG STAR SNI, L.P., a Delaware limited partnership (the
“Purchaser”).
 
RECITALS
 
WHEREAS, simultaneously with the execution of this Agreement (a) pursuant to the
terms of that certain Stock Purchase Agreement by and between the Purchaser, on
the one hand, and Weider Health and Fitness, a Nevada corporation (“Weider”) on
the other hand, dated as of the date hereof (together with all exhibits,
schedules, and other attachments, and as amended, restated, or otherwise
modified from time to time, the “Purchase Agreement”), the Purchaser is entering
into an agreement to purchase shares of the Company’s Class A Common Stock (the
“Purchased Stock”), and (b) pursuant to the terms of that certain Stockholders
Agreement by and between the Purchaser and Weider, as in effect on the date
hereof (together with all exhibits, schedules, and other attachments as of the
date hereof, the “Stockholders Agreement”), Weider and the Purchaser have
entered into certain agreements regarding governance of the Company by its
stockholders and representation on the Company’s board of directors by designees
of the Purchaser;
 
WHEREAS, the Company’s Board of Directors or a duly constituted committee
thereof has, prior to the date hereof, and in accordance with the terms set
forth in Delaware General Corporation Law Section 203, unanimously approved the
transactions contemplated by the terms set forth in the Purchase Agreement and
the Stockholders Agreement; and
 
WHEREAS, the Company has requested in connection with such approval, that the
Purchaser enter into this Agreement in order to set forth certain restrictions
with respect to the Purchased Stock and the actions taken or to be taken by the
Purchaser, its Affiliates and each of its Representatives, and the Purchaser is
so willing.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the representations and warranties,
covenants, agreements, and other promises set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1. DEFINITIONS.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
“Action” means any claim, action, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing, charge,
complaint, demand, notice or proceeding to, from, by or before any United States
federal, state or local or any foreign government, or political subdivision
thereof, or any multinational organization or authority or any authority, agency
or commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any arbitrator or
arbitral body.
 
“Affiliate” shall mean, with respect to any first Person, any second Person
directly or indirectly controlling, controlled by, or under common control with
such first Person where, for purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Securities, by contract or otherwise.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Beneficial Owner” shall have the meaning given it in Rule 13(d)-3 under the
Exchange Act, and “Beneficially Own” and “Beneficial Ownership” shall apply to
securities held by a Beneficial Owner of such securities; provided, however,
that the Purchaser shall not be deemed to Beneficially Own any securities owned
directly, as of the date of determination of such Beneficial Ownership, by
Weider.
 
“Change of Control” shall mean (a) the acquisition by a Third Party of more than
50% of the Company’s then outstanding Voting Securities, excluding however, the
acquisition by an underwriter or group of underwriters pursuant to an
Underwriting Agreement (or similar agreement) in a registered public offering to
the public, (b) the consummation of a merger, acquisition, consolidation or
reorganization or series of such related transactions involving the Company,
unless both (i) immediately after such transaction or transactions, the
Beneficial Owners of the Company immediately prior to such transaction shall
Beneficially Own at least 50% of the outstanding Voting Securities of the
Company (or, if the Company shall not be the surviving company in such merger,
consolidation or reorganization, the Voting Securities of the surviving
corporation issued in such transaction in respect of Voting Securities of the
Company shall represent at least 50% of the Voting Securities of such surviving
company), and (ii) the Company is not subject to an agreement that provides that
individuals who are directors of the Company immediately prior to such
transaction (or individuals designated by the Company at or before the closing
of such transaction) shall constitute less than a majority of the directors of
the Company (or such surviving company, as the case may be) after the closing of
such transaction, (c) a change or changes in the membership of the Company’s
Board of Directors that represents a change of a majority or more of such
membership during any twelve (12) month period (unless such change or changes in
membership are caused by the actions of the then-existing Board of Directors or
the Purchaser), (d) an Insolvency Proceeding (as defined below), or (e) the
consummation of a sale of all or substantially all of the Company’s assets
unless, immediately after such transaction, the Beneficial Owners of the Company
immediately prior to such transaction shall Beneficially Own at least 50% of the
Voting Securities of the acquiring company.

 
- 2 -

--------------------------------------------------------------------------------

 
 
“Company” shall have the meaning set forth in the preamble.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Group” shall mean two or more Persons acting as a partnership, limited
partnership, limited liability company, syndicate or other group for the
purposes of acquiring, holding, or disposing of securities or material assets of
an issuer.
 
“Insolvency Proceeding” shall mean (a) an assignment by the Company for the
benefit of creditors, (b) the filing by the Company of a petition to have the
Company adjudged insolvent, bankrupt, or which seeks a reorganization or
liquidation under any law relating to bankruptcy, insolvency or receivership,
(c) an appointment of a receiver or trustee for all or substantially all of the
assets of the Company, unless appointed without the Company’s consent, and such
appointment has not been vacated or stayed after ninety (90) days, or (d) a
public admission in writing of the Company’s inability to pay its debts as they
come due.
 
“Person” shall mean an individual, corporation, partnership, association, trust,
unincorporated organization or other entity.
 
“Purchase Agreement” shall have the meaning set forth in the preamble.
 
“Purchased Stock” shall have the meaning set forth in the preamble.
 
“Purchaser” shall have the meaning set forth in the preamble.
 
“Representatives” shall mean, as to any Person, such Person’s members,
directors, officers, employees, agents and advisors (including, without
limitation, attorneys, accountants, consultants, bankers, financial advisors and
prospective sources of capital or financing).
 
“Stockholders Agreement” shall have the meaning set forth in the preamble.
 
“Term” is defined in Section 2.1.
 
“Third Party” shall mean any Person (other than Weider or the Purchaser or its
Affiliates) or Group (other than any Group that includes Weider, or the
Purchaser or its Affiliates).
 
“Voting Securities” of any Person shall mean any securities entitled to vote
generally in the election of directors of such Person, or any direct or indirect
rights or options or warrants to acquire any such securities or any securities
(including, without limitation, the Purchased Stock) convertible or exercisable
into or exchangeable for such securities, whether or not such securities are so
convertible, exercisable or exchangeable at the time of determination.
 


 
- 3 -

--------------------------------------------------------------------------------

 
 
“Weider” shall have the meaning set forth in the preamble.
 
2. TERM AND SUSPENSION OF RESTRICTIONS.
 
2.1. Term.  The term (the “Term”) of this Agreement shall commence on the date
hereof and shall continue until the earliest to occur of the following:
 
(a) the third (3rd) anniversary of the date of the Purchase Agreement; and
 
(b) a Change of Control of the Company.
 
2.2. Suspension of Restrictions.  The limitations provided in Section 3 shall
immediately be suspended until the expiration of the time period provided below
in this Section 2.2, upon the occurrence of any of the following events, but
only so long as neither the Purchaser, nor any of its Affiliates or
Representatives directly or indirectly assisted, facilitated, encouraged or
participated in any such events:
 
(a) on the tenth (10th) business day (as such term is defined in Rule 14d-1
under the Exchange Act) following the commencement (as defined in Rule 14d-2 of
the Exchange Act) by any Third Party of a tender or exchange offer seeking to
acquire Beneficial Ownership of fifty percent (50%) or more of the outstanding
shares of Voting Securities of the Company, but only if the Company has not, on
or prior to such tenth (10th) business day, publicly recommended that such offer
be rejected;
 
(b) on the execution of a definitive agreement that, if consummated, would
result in a Change of Control of the Company;
 
(c) on the tenth (10th) business day (as such term is defined in Rule 14d-1
under the Exchange Act) following the filing of a preliminary proxy statement by
any Third Party with respect to the commencement of a bona fide proxy or consent
solicitation subject to Section 14 of the Exchange Act to elect or remove a
majority of the directors of the Company that is not publicly opposed by the
Company’s Board of Directors and that, if successful, would result in a change
in the composition of a majority of the Board of Directors of the Company; or
 
(d) on the adoption by the Board of Directors of a plan of liquidation or
dissolution.
 
Upon (i) any withdrawal or lapsing of any such tender or exchange offer referred
to in Section 2.2(a) in which such Third Party does not acquire more than fifty
percent (50%) of the outstanding Voting Securities of the Company, (ii) the
termination of the agreement referred in Section 2.2(b) without a Change in
Control having occurred, (iii) the withdrawal or termination or failure of the
solicitation referred to in Section 2.2(c), or (iv) the termination of the plan
of liquidation referenced in Section 2.2(d), as the case may be, the limitations
provided in

 
- 4 -

--------------------------------------------------------------------------------

 



Section 3 (except to the extent then suspended as a result of any other event
specified in this Section 2.2) shall again be applicable for so long as and only
to the extent provided in this Agreement without any extension of the Term.
 
3. STANDSTILL PROVISIONS.
 
3.1. General Standstill.  The Purchaser agrees, that during the Term, unless
specifically invited in writing by the Company, neither the Purchaser nor any of
its Affiliates, nor any of its or their Representatives acting on its or their
behalf with respect to the actions described in this Section 3, will in any
manner (other than as expressly permitted and set forth in the Stockholders
Agreement), singly or as part of a Group, directly or indirectly, (a) effect or
seek, offer or propose (whether publicly or otherwise) to effect, or announce
any intention to effect or cause or participate in or in any way directly or
indirectly cause any other Person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in (i) any acquisition of the
Beneficial Ownership of any Voting Securities in excess of one percent (1%) of
the aggregate number of Voting Securities that are, as of the date hereof,
issued and outstanding, or any assets or businesses of the Company or any of its
subsidiaries (except the acquisition of Voting Securities in respect of
Purchased Stock pursuant to a stock split, stock dividend, recapitalization,
reclassification or similar transaction of the Company or the acquisition of
Voting Securities directly from the Company), (ii) any tender or exchange offer,
merger or other business combination involving the Company, any of its
subsidiaries or the assets of the Company or its subsidiaries constituting a
significant portion of the consolidated assets of the Company or its
subsidiaries, (iii) any dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries, or (iv) a “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Securities and
Exchange Commission) or consent to vote any Voting Securities of the Company or
any of its subsidiaries or Affiliates; (b) form, join or in any way participate
in a “group” (as defined under the Exchange Act) with respect to the Company or
otherwise act in concert with any Person in respect of any such Voting
Securities; (c) otherwise act, alone or in concert with any Person, to seek
representation on or to control or influence the management, Board of Directors
or policies of the Company or to obtain representation on the Board of Directors
of the Company; (d) take any action which would or would reasonably be expected
to force the Company to make a public announcement regarding any of the types of
matters set forth in clause (a) above; or (e) enter into any discussions or
arrangements with any Third Party with respect to any of the foregoing.  The
Purchaser agrees that during the Term, the Purchaser, and its Representatives
and Affiliates, shall not request that the Company, directly or indirectly,
amend or waive any provision of this Section 3.
 
3.2. Voting Securities Acquired in Violation of this Agreement.  If the
Purchaser or any of its Affiliates or its or their Representatives acting on its
or their behalf violates Section 3.1 of this Agreement, the Purchaser shall
notify the Company and Voting Securities acquired in violation of this Agreement
shall, within sixty (60) days (exclusive of any time the Purchaser or any of its
Affiliates is in possession of any material, non-public material relating to the
Company) be disposed of to Persons other than the Purchaser or Affiliates
thereof; provided, however, that the Company may also pursue any other available
remedy to which it may be entitled as a result of such violation.
 

 
- 5 -

--------------------------------------------------------------------------------

 
 
4. MISCELLANEOUS.
 
4.1. Notices.  All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:
 
(a) by hand (in which case, it will be effective upon delivery);
 
(b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or
 
(c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the next weekday, not including any weekday on
which banks in New York, New York are authorized or required to be closed, after
being deposited with such courier service);
 
in each case, to the address (or facsimile number) listed below:
 
If to the Company, to it at:
 
Schiff Nutrition International, Inc.
2002 South 5070 West
Salt Lake City, UT 84104-4726
Telephone number: (801) 975-5000
Facsimile number: (801) 975-1924
Attention: General Counsel
 
with a copy to:
 
Latham & Watkins LLP
650 Town Center Drive
Costa Mesa, CA 92626
Telephone number: (714) 540-1235
Facsimile number: (714) 755-8290
Attention: Charles K. Ruck
 

 
- 6 -

--------------------------------------------------------------------------------

 



If to the Purchaser, to it at:
 
c/o TPG Growth, LLC
345 California Street, Suite 3300
San Francisco, CA 94104
Attn: Ransom A. Langford
Facsimile: (415) 438-1329
 
with a copy to:
 
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Telephone number:  (212) 841-0623
Facsimile number: (646) 728-1523
Attention: Carl P. Marcellino
 
Each of the parties to this Agreement may specify a different address or
telecopy number by giving notice in accordance with this Section 4.1 to each of
the other parties hereto.
 
4.2. Succession and Assignment; No Third-Party Beneficiary.  Subject to
Section 4.2.1 and 4.2.2, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, each of which such successors and permitted assigns shall be deemed to
be a party hereto for all purposes hereof.  Except as expressly provided herein,
this Agreement is for the sole benefit of the parties and their permitted
successors and assignees and nothing herein expressed or implied shall give or
be construed to give any Person, other than the Parties and such successors and
assignees, any legal or equitable rights hereunder.
 
4.2.1. The Purchaser may not assign, delegate or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the Company; provided, however, that nothing set forth
in this Agreement shall limit the Purchaser’s ability to transfer Voting
Securities to any Person; provided, further, that, notwithstanding any such
transfer, the Purchaser shall continue to be bound by its obligations under this
Agreement).  Except for Affiliates of the Purchaser, the terms and provisions of
this Agreement shall not be binding upon any transferee of the Purchaser that
purchases any securities subject to this Agreement.
 
4.2.2. The Company may not assign, delegate or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the Purchaser, except that the Company may assign all
or part of this Agreement and its rights, interests and obligations hereunder to
the successor or an assignee of substantially all of the Company’s business
without such prior written approval.
 

 
- 7 -

--------------------------------------------------------------------------------

 



4.3. Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement shall be valid and binding unless the same shall be in writing and
signed, (a) in the case of an amendment, by the Company and the Purchaser,
(b) in the case of a waiver that is to be effective against the Company, by the
Company, or (c) in the case of a waiver that is to be effective against the
Purchaser, by the Purchaser.  No waiver by any party of any breach of any
provision hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent breach of any such provision hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.  No
delay or omission on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof.
 
4.4. Entire Agreement.  This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior discussions, negotiations, proposals, undertakings, understandings
and agreements, whether written or oral, with respect thereto.
 
4.5. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.  This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by the other parties hereto.
 
4.6. Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, each party hereto
intends that such provision shall be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable law.
 
4.7. Headings.  The headings contained in this Agreement are for convenience
purposes only and shall not in any way affect the meaning or interpretation
hereof.
 
4.8. Construction.
 
4.8.1 The parties have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.  The parties intend that each provision contained herein shall
have independent significance.  If any party has breached any provision
contained herein in any respect, the fact that there exists another provision
relating to the same subject matter (regardless of the relative levels of
specificity) which the party has not breached shall not detract from or mitigate
the fact that the party is in breach of the first provision.
 

 
- 8 -

--------------------------------------------------------------------------------

 

 
 
4.8.2 Each reference in this Agreement to the Exchange Act, provisions thereof
and rules promulgated thereunder shall be construed as a reference to such act,
provision or rule as such may be amended or modified from time to time;
provided, however, that in the event that any provision of or rule promulgated
under the Exchange Act is replaced with a new provision or rule, the reference
in this Agreement shall be deemed to be a reference to such successor provision
or rule.
 
4.9. Governing Law.  This Agreement and any dispute arising out of or relating
in any way to this Agreement, whether in contract, tort, or otherwise, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to, or otherwise giving effect to, any body of law or other rule
that would cause or otherwise require the application of the laws of any other
jurisdiction.
 
4.10. Jurisdiction and Venue; Service of Process.
 
4.10.1 Jurisdiction and Venue.  Any Action against either party relating in any
way to this Agreement may be brought exclusively in the courts of the State of
Delaware located in Wilmington, Delaware, or (to the extent subject matter
jurisdiction exists therefore) the United States District Court for the District
of Delaware, and each of the parties hereto irrevocably submits to the
jurisdiction of both such courts in respect of any such Action.  Any Action to
enforce a judgment issued by one of the foregoing courts may be enforced in any
jurisdiction.
 
4.10.2 Service of Process.  Each party hereby (a) consents to service of process
in any Action between the parties arising in whole or in part under or in
connection with this Agreement in any manner permitted by Delaware law,
(b) agrees that service of process made in accordance with Section 4.1(a) or
made by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 4.1, shall constitute good and valid service of
process in any such Action, and (c) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such Action any claim that service of
process made in accordance with clause (a) or (b) of this Section 4.10.2 does
not constitute good and valid service of process.
 
4.11. Specific Performance.  Each party hereto acknowledges that monetary
damages would not be an adequate remedy in the event that each and every one of
the covenants or agreements in this Agreement are not performed in accordance
with their terms, and it is therefore agreed that, in addition to, and without
limiting any other remedy or right it may have, the non-breaching party will
have the right to an injunction, temporary restraining order, or other equitable
relief in any court of competent jurisdiction enjoining any such breach and
enforcing specifically each and every one of the terms and provisions
hereof.  Each party hereto agrees not to oppose the granting of such relief in
the event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy.
 

 
- 9 -

--------------------------------------------------------------------------------

 



4.12. Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ACTION (WHETHER IN CONTRACT, TORT,
OR OTHERWISE) ARISING OUT OF, OR BASED UPON, THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING.  EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTY THAT THIS SECTION 4.12 CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH IT IS RELYING, AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH OF THE PARTIES HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.12 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.
 
 
[The remainder of this page has been intentionally left blank.]



 
- 10 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.
 
COMPANY:
 
SCHIFF NUTRITION INTERNATIONAL, INC.
 
 By:
/s/ Bruce J. Wood  Name:  Bruce J. Wood  Title:  President and CEO


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.
 
PURCHASER:
 
TPG STAR SNI, L.P.
 
By: TPG STAR ADVISORS, L.L.C.,
 
its general partner
 
 By:
/s/ Ronald Cami  Name:  Ronald Cami  Title:  Vice President

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
